Notice of Allowance
Priority
The Instant Application, filed 11/24/2021, is a continuation of 16/930086, filed 07/15/2020, now U.S. Patent No. 11,212,337. 16/930086 is a continuation of 15/880278, filed 01/25/2018, now U.S. Patent No. 10,757,167. 15/880278 is a continuation of 15/142439, filed 04/29/2016, now U.S. Patent No. 9,912,768. 15/142439 claims priority from Provisional Application 62/154919, filed 04/30/2015.

Terminal Disclaimer
The terminal disclaimer filed on 8/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 11,212,337, 9,912,768 and 10,757,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Timothy H. Hwang (Reg. No. 61,145) on 8/8/22.

In The Claims
Please amend the claims as follows:

(Canceled) 
(Currently Amended)	A content consumption measurement system, comprising:
a communication interface; and
a processor coupled to the communication interface and configured to:
receive via the communication interface content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
determine programmatically, for each content asset comprising the content page, a corresponding proportion of content value of the content page that has been determined to be embodied in that content asset;
use the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is computed for a plurality of users, wherein the content consumption metric for a user is adjusted based on attributes associated with the user; and
generate and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, and a normalized content performance metric value computed for that content asset.
(Previously Presented)	The system of claim 2, wherein the processor is configured to determine a baseline content consumption metric is determined for each content asset.
(Previously Presented)	The system of claim 3, wherein the content consumption metric for the user is adjusted based a comparison between the baseline content consumption metric and the user’s content consumption signal data.
(Previously Presented)	The system of claim 2, wherein the content consumption metric for the user is stored in a user profile.
(Previously Presented)	The system of claim 2, wherein the content consumption metric is adjusted based on a region associated with the user.
(Previously Presented)	The system of claim 2, wherein the content consumption metric is adjusted based on a device associated with the user.
(Previously Presented)	The system of claim 2, wherein the content attribute data comprises content page structure data.
(Previously Presented)	The system of claim 2, wherein the content attribute data comprises content asset type data.
(Previously Presented)	The system of claim 2, wherein the content attribute data is associated with an amount of time required to consume a content asset of the plurality of content assets.
(Previously Presented)	The system of claim 2, wherein the content attribute data is determined programmatically by analyzing content data comprising the content asset.
(Previously Presented)	The system of claim 2, wherein the content attribute data is determined based at least in part on a content asset type of the content asset.
(Canceled) 
(Previously Presented)	The system of claim 2, wherein said clients are configured by instrumentation code included in said content pages to gather and report said consumption signal data.
(Previously Presented)	The system of claim 2, wherein said content attribute data reflects for each of a plurality of content assets comprising a page a corresponding content value attribute and wherein said content value attributes are weighted to reflect programmatically determined content attributes of each respective content asset.
(Previously Presented)	The system of claim 2, wherein the processor is further configured to aggregate content consumption data across content pages to determine a composite content consumption metric value.
(Previously Presented)	The system of claim 2, wherein the processor is further configured to aggregate content consumption data across one or more of devices, media, and channels to determine a composite content consumption metric value.
(Previously Presented)	The system of claim 2, wherein the processor is further configured to determine and report a content performance metric based at least in part on said computed content consumption metrics and indicia of effectiveness of such consumption.
(Currently Amended)	A method to measure content consumption, comprising:
receiving at a content consumption measurement system, via a communication interface, content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
determining programmatically, for each content asset comprising the content page, a corresponding proportion of content value of the content page that has been determined to be embodied in that content asset;
using the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is computed for a plurality of users, wherein the content consumption metric for a user is adjusted based on attributes associated with the user; and
generating and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, and a normalized content performance metric value computed for that content asset.
(Previously Presented)	The method of claim 19, further comprising:
determine a baseline content consumption metric is determined for each content asset; and
adjusting the content consumption metric for the user based a comparison between the baseline content consumption metric and the user’s content consumption signal data.
(Currently Amended)	A computer program product to measure content consumption, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving at a content consumption measurement system, via a communication interface, content consumption signal data gathered by a plurality of clients across a plurality of domains, the content consumption signal data reflecting for at least a subset of content pages user engagement by content asset comprising a content page;
determining programmatically, for each content asset comprising the content page, a corresponding proportion of content value of the content page that has been determined to be embodied in that content asset;
using the received content consumption signal data and content attribute data associated with each respective content page to compute for each content page a content consumption metric reflecting an amount of content determined to have been consumed, wherein the content consumption metric is computed for a plurality of users, wherein the content consumption metric for a user is adjusted based on attributes associated with the user; and
generating and display for each of one or more content pages comprising said at least a subset of content pages, a content consumption display indicating for each of the plurality of content assets comprising the content page, and a normalized content performance metric value computed for that content asset.
--

Allowable Subject Matter
Claims 2-12 and 14-21 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, determine programmatically, for each content asset comprising the content page, a corresponding proportion of content value of the content page that has been determined to be embodied in that content asset. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444